Exhibit 10.1

 

Amendment to Exclusive Marketing Agreement

 

CBRE, Inc.

Brokerage and Management

Licensed Real Estate Broker

 

This Amendment (the Amendment) to that certain Exclusive Marketing Agreement
(the Agreement) dated April 9, 2013 between the undersigned (Owner) and
CBRE, INC. (Agent) for the sale of ±9.84 acres in Fulton County on Peachtree
Dunwoody Road as more particularly described in Exhibit “A” attached hereto (the
Property) is effective upon the date of execution of the last party hereto.

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Owner and Agent hereby agree to amend the Agreement as
follows:

 

A.                                    Term.  The term of the Agreement shall
terminate upon the date of execution of the last party hereto.

 

B.                                    Paragraph 5 — For Sale Sign.  Agent shall
remove its signage from the Property no later than Friday, August 23, 2013.

 

C.                                    Paragraph 9 — Post-Term Protection
Rights.  Owner shall pay Agent a commission in accordance with Paragraph 2 of
the Agreement if, within ninety (90) days after August 19, 2013, Owner enters
into a contract of sale for the Property with any of the six (6) following
prospects: Wood Partners, Midcity Partners, Davis Development, Mill Creek
Partners, Johnson Development Authority, or Related Group (the Post-Term
Prospects).

 

D.                                    Miscellaneous. Except as expressly amended
herein, all other terms and conditions of the Agreement remain unmodified and in
full force and effect.  Any inconsistency or ambiguity arising from this
Amendment shall be resolved in favor of this Amendment.

 

IN WITNESS WHEREOF, the parties have executed this Amendment on the dates set
forth below.

 

 

AGENT:

 

OWNER:

 

 

 

CBRE, Inc., a Delaware corporation

 

Roberts Properties Residential, L.P.

Licensed Real Estate Broker No. 7800

 

By:

Roberts Realty Investors, Inc., sole

 

 

 

General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ David P. Lanier

 

By:

/s/ Charles S. Roberts

 

 

 

 

 

Name:

David P. Lanier

 

Name:

Charles S. Roberts

 

 

 

 

 

Title:

Sr. Managing Director

 

Title:

President

 

 

 

 

 

Date:

8/16/13

 

Date:

8-20-13

 

Georgia Real Estate Firm License No. 7800

 

--------------------------------------------------------------------------------


 

[g187002kii001.jpg]

 

--------------------------------------------------------------------------------

 